Citation Nr: 1217787	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  11-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.

This matter was last before the Board of Veterans' Affairs (Board) in July 2011, on appeal from a November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The RO denied the Veteran's claim for a disability rating in excess of 30 percent for PTSD and the Board subsequently remanded this issue for additional development. In an April 2012 rating decision, the RO granted a disability evaluation of 50 percent for PTSD. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The RO issued a November 2010 rating decision denying the Veteran's claim of entitlement to an increased disability rating for PTSD. 

2. The Veteran timely appealed the denial.

3. Prior to the promulgation of a decision in the appeal, the Veteran submitted a written October 2011 notice that the Veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to a disability rating in excess of 50 percent for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

In the present case, the RO issued a November 2010 rating decision denying the Veteran's claims for an increased (in excess of 30 percent) disability rating for PTSD. The Veteran submitted a timely notice of disagreement to the rating action. He subsequently perfected his appeal. 

The Veteran's authorized representative submitted an October 2011 statement that he "would like to withdraw his appeal at this time." The letter indicates that the representative had obtained the Veteran's consent to withdraw appeal. Although the Appeals Management Center (AMC) subsequently issued a supplemental statement of the case and an April 2012 rating action granting the Veteran a 50 percent disability, the Board finds that the matter has been properly withdrawn. 38 C.F.R. § 20.204. Due to the withdrawal of the issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.


ORDER

The claim of entitlement to an increased disability evaluation for PTSD is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


